DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being obvious over Zhou et al. (US Pub.2020/0259601) in view of Al-Imari et al. ( US Pat.10,820,342).
In claims 1,11,20 Zhou et al. discloses a method comprising: receiving, by a wireless device, a first downlink control information (DCI) comprising:
a first hybrid automatic request (HARQ) process identifier; a first new data indicator (NDI) (see fig.32; par[0456] wireless device 3204 receives from base station 3202 first DCI 3206 comprising a HARQ process K  and a first NDI value 1); and an indication to postpone a HARQ acknowledgement transmission for a HARQ process identified by the first HARO process identifier (see par[0458] the WRTU 3204 receives an uplink preemption indicator 3208 (indication to postpone uplink transmission) that indicates the WTRU 3204 may cancel/suspend/stop uplink transmission. It is noted in par[0439,0444] the preemption indication is transmitted in the first DCI to the wireless device 2804);
receiving a second DCI comprising: the first HARQ process identifier; and a second NDI ( see par[0459] the WTRU 3204 receives a second DCI 3210 comprising the same HARQ process ID K  and a second NDI value 0); and
considering, based on the indication to postpone the HARQ acknowledgement transmission for the HARQ process identified by the first HARQ process identifier, the second NDI as toggled (see par[0459] the WTRU 3204 determines the second NDI value 0 is different from/toggled with respect to the first NDI value 1. In par[0460] the WTRU 3204 determines/considers uplink transmission has been canceled based on the uplink preemption indication 3208). 
Zhou et al. further discloses in par[0399] the wireless device transmits HARQ-ACK information in a PUCCH resource based on a PUCCH resource indicator field in the DCI. The PUCCH resource indicator field indicates one of eight PUCCH resources in the PUCCH resource set (indication that schedules the HARQ acknowledgement in a PUCCH resource).
It is shown that the uplink preemption indicator 3208 of Zhou et al. is not used to postpone the HARQ acknowledgement. 
Al-Imari et al. discloses in col.6; lines 15-40; fig.3 a UE1 is rescheduled by a network node to transmit uplink grant 2nd PUSCH in a slot number K=2 (feedback timing being equal to a first value) while canceling the previous grant because of the uplink overlapped resources with UE2. The slot number K is included in the DCI ( indication to postpone feedback). 
 Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use the preemption indicator of Zhou et al. to ask the WTRU postpone its uplink HARQ acknowledgement for the HARQ process when the NDI value is toggled.
In claim 2, Zhou et al. discloses receiving a transport block based on the second DCI ( see fig,.32; par[0459-0460] after receiving the second DCI 3210, the WTRU 3204 initiates a transmission of second new transport block based on the second NDI value being different from the first NDI value).
In claims 3,12 Zhou et al. discloses ignoring the second DCI in response to the first DCI indicating postponing the HARQ acknowledgement transmission ( see par[0419] the WTRU stops monitoring the PDCCH when the WTRU does not receive the second DCI before the timer expires).
In claims 4 ,13 Zhou et al. discloses the ignoring the second DCI comprising not
receiving a transport block via a radio resource indicated by the second DCI ( see par[0418] if the wireless device fails to receive the transport block, the wireless device stop monitoring the PDCCH and does not receive the second DCI as shown in par[0419]).
In claims 5,14 Zhou et al. discloses receiving a transport block scheduled by
the first DCI, wherein the transport bock comprises a medium access control element (MAC CE) (see fig.26; par[0364-0365] a base station may transmit MAC-CE  to a wireless device).
In claims 6,15 Zhou et al. transmitting a HARQ acknowledgement for the transport block, regardless of the first DCI indicating postponing the HARQ acknowledgement transmission (see par[0399] the wireless device determines a PUCCH resource from a PUCCH resource set to transmit HARQ-ACK information), in response to the MAC CE being of a first type MAC CE (see par[0364-0365] the base station transmits MAC-CE comprising activation/deactivation bits).
In claims 7,16 Zhou et al. discloses the MAC-CE comprises at least one of a SCell Activation/Deactivation Mac CE (see fig.21C; par[0367-0368,0365] MAC-CE  comprises activation/deactivation MAC-CE such that a base station may activate/deactivate at least one or more SCell) and a contention Resolution identity Mac CE ( see fig.18; par[0347] base station transmits MAC-CE comprising contention resolution entity MAC-CE to a wireless device).
In claims 8,17 Zhou et al. discloses wherein the first DCI indicates postponing the HARQ acknowledgement transmission based on one or more values of one or more fields of the first DCI (see par[0399, 0439] the wireless device determines a PUCCH resource from a PUCCH resource set to transmit HARQ-ACK information based on field, and preemption indicator in the DCI).
In claims 9,18,10,19 Zhou et al.  does not disclose one or more fields comprise a physical downlink shared channel (PDSCH)-to-HARQ feedback timing field indicating a timing between a PDSCH corresponding to the first DCI and a HARQ feedback for the PDSCH; and based on the PDSCH-ACK feedback timing being equal to a first value. Al-Imari et al. discloses in col.6; lines 18-40; fig.3 a UE1 is rescheduled by a network node to transmit uplink grant at a slot number K=2 (PDSCH-ACK feedback timing being equal to a first value) while canceling the previous grant. The slot number K is included in the DCI (one or more fields comprise a physical downlink shared channel (PDSCH)-to-HARQ feedback timing field indicating a timing between a PDSCH corresponding to the first DCI and a HARQ feedback for the PDSCH). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine the teaching of Al-Imari et al. with that of Zhou et al. to assign a slot timing to a first value in the PDSCH-ACK for the wireless device to transmit HARQ feedback. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wei et al. (US Pub.2022/0190969; Method and Apparatus for Multi-PDSCH Reception and HARQ Feedback Transmission Control);
Lee et al. (US Pat.10,841,044; Method for Skipping an UL Transmission in a Wireless Communication System and Device Therefor).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HANH N NGUYEN/Primary Examiner, Art Unit 2413